Citation Nr: 0000969	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
state with migraine headaches, currently rated as 50 percent 
disabling.  

2.  Entitlement to service connection for a heart disability 
as secondary to a service connected anxiety state with 
migraine headaches.  

3.  Entitlement to service connection for a stroke, as 
secondary to an anxiety state with migraine headaches.  

4.  Entitlement to service connection for asbestosis.  

5.  Entitlement to service connection for a suprasellar 
teratoma.  

6.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1980, the RO granted service connection for anxiety 
with migraine headaches, assigning a 30 percent rating.  In 
October 1990, the RO increased the evaluation for an anxiety 
state with migraine headaches to 50 percent, effective from 
April 13, 1990.  

In November 1998, the veteran submitted a statement claiming 
that he was entitled to an earlier effective date for the 50 
percent evaluation, contending that his anxiety state should 
have warranted a 50 percent rating back to April 1, 1989.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).
The Board also notes that the veteran, in November 1996, and 
again in April 1998, raised a claim of service connection for 
a seizure disorder.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Id.  

In February 1997, the RO denied, in pertinent part, service 
connection for hearing loss.  The veteran submitted a Notice 
of Disagreement (NOD) in which he specifically disagreed with 
certain portions of the February 1997 rating decision.  With 
regard to hearing loss, the veteran said, "Forget about my 
claim for hearing loss."  The Board concludes that the 
veteran therefore effectively withdrew his claim of service 
connection for hearing loss.  See 38 C.F.R. § 20.204 (1999).  

In April 1998, the veteran re-asserted his claim of service 
connection for hearing loss.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey, supra.  

In a letter to Senator John McCain, the veteran indicated 
that he suffered additional disability as a result of VA 
treatment in December 1996.  In particular, he referred to 
treatment at the Tuscaloosa VA Medical Center (VAMC).  In 
November 1998, the veteran submitted another letter in which 
he indicated his intent to file a claim based on additional 
disability resulting from VA treatment.  He again referred 
specifically to treatment received at the Tuscaloosa VAMC in 
December 1996.  The Board finds that an inferred claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) has been raised.  
As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey, supra.

With respect to the issue of entitlement to a TDIU, the Board 
notes that the veteran first indicated an inability to work 
in November 1996 (claiming that his anxiety state warranted a 
100 percent rating), and again in January 1997, contending 
that he was not able to work due to his service connected 
disability.  In January 1998, the veteran submitted a 
statement specifically claiming entitlement to a TDIU.  

In May 1998 the RO denied entitlement to a TDIU.  In November 
1998 the veteran submitted a statement claiming that clear 
and unmistakable error (CUE) had been committed in the May 
1998 rating decision denying a TDIU.  The veteran also 
submitted an NOD dated earlier in November 1998 (received by 
the RO in December 1998) in which he specifically expressed 
his disagreement with the May 1998 rating decision denying 
entitlement to a TDIU.  

In March 1999 the RO found that CUE had not been committed in 
the May 1998 rating decision.  In April 1999 the veteran 
submitted a statement again contending that he was entitled 
to TDIU and indicating disagreement with the May 1998 and 
March 1999 rating decisions.  

The Board is of the opinion that the issue of CUE has not 
been successfully raised before the Board.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

In order for a valid CUE claim to be raised, the veteran must 
allege with some specificity what the alleged error is, and, 
unless it is patently clear and unmistakable, the veteran 
must provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Bielby v. Brown, 7 Vet. App. 260, 269 (1994); Fugo v. Brown, 
6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 9 Vet. App. 52; 
57 (1996).  

In alleging CUE, the veteran has merely expressed 
disagreement with the outcome of the May 1998 rating 
decision, i.e., the denial of entitlement to TDIU.  He has 
not alleged with any specificity what error of law or fact 
was present that lead to CUE in the May 1998 rating decision.  
The veteran simply averred that there was CUE.  It is an 
"unassailable proposition that merely to aver that there was 
CUE in a case is not sufficient to raise the issue."  
Bielby, supra; Fugo at 43.  

In fact, the substance of the November 1998 statement appears 
to more accurately resemble a Notice of Disagreement (NOD) 
with the May 1998 rating decision.  This is supported by the 
veteran's November 1998 submission of a specific NOD with the 
May 1998 rating decision.  Subsequent statements submitted by 
the veteran have indicated his disagreement with the May 1998 
rating decision without any specific alleged error of law or 
fact.  

Thus, as the veteran submitted a timely NOD with the May 1998 
rating decision, the Board concludes that the May 1998 rating 
decision denying TDIU never became final.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (1999).  It has been recognized that a claimant 
seeking to show that CUE has been committed has a much 
heavier burden than that placed upon a claimant who attempts 
to establish his prospective entitlement to benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The record shows that the May 1998 rating decision did not 
become final as the veteran file a timely notice of 
disagreement with the decision.  It also shows that the 
veteran has continued to express disagreement with the May 
1998 rating decision without alleging a specific error of law 
or fact.  The Board therefore concludes that the veteran 
should not be subject to the burden of having to show CUE in 
the May 1998 rating decision in order to obtain a TDIU 
because the May 1998 rating decision never became final.  See 
38 C.F.R. § 3.105(a), Akins, supra.  

In light of the above, it is concluded that the issue of CUE 
has not been properly raised and is not before the Board.  As 
the veteran has submitted a timely NOD with respect to the 
May 1998 denial of entitlement to a TDIU, the Board concludes 
that the proper issue before it at this time is entitlement 
to a TDIU.  This issue shall be addressed in the remand 
portion of the decision.  The issue of entitlement to service 
connection for a stroke as secondary to an anxiety state with 
migraine headaches is also addressed in the remand portion of 
this decision.  

Finally, the Board notes that during the August 1999 hearing 
the veteran contended that he has current lung and sinus 
problems that are secondary to neurotoxin poisoning in the 
service.  He also contended that he had suffered with these 
problems in the service and continuously since his discharge 
from service.  Transcript, p. 9.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey, supra.

The Board notes that additional evidence has been submitted 
to the Board, some of which was not initially considered by 
the RO; however, the veteran submitted a statement with this 
evidence waiving initial RO consideration of such evidence.  
38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of entitlement to an increased 
evaluation for an anxiety state with migraine headaches and 
service connection for a heart disability have been obtained.  

2.  The probative medical evidence shows that the veteran's 
anxiety state with migraine headaches results in total 
occupational and social impairment.  

3.  The probative medical evidence shows that the veteran's 
heart disability is causally related to a service-connected 
anxiety state disability.  

4.  The claims of entitlement to service connection for 
asbestosis and a suprasellar teratoma are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for an anxiety 
state with an additional separate 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.25, 4.124a, 
4.130, Diagnostic Codes 8100 and 9411 (1999).

2.  The veteran's heart disability is proximately due to or 
the result of a service-connected anxiety state with migraine 
headaches disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1999).  

3.  The claims of entitlement to service connection for 
asbestosis and a suprasellar teratoma are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for an Anxiety State with 
Migraine Headaches

Factual Background

The pertinent evidence of record shows that the veteran was 
being treated for anxiety, depression, and migraine headaches 
from February 1995 through October 1995.  A progress note 
from April 1995 specifically noted that he had recently had a 
two week history of multiple headaches.  

In a VA progress note from November 1995, the veteran was 
noted as reporting migraine headaches four times per month.  
On follow-up in January 1996, he was still complaining of 
migraine headaches.  A progress note from February 1996 
indicated that he was being treated for a migraine/nerve 
disorder.  A progress note from February 1996 again 
documented complaints of four migraines per month.  

Progress notes from Dr. C.P.M. from March 1996 indicated that 
the veteran was usually having four migraine headaches per 
month.  

A progress note from May 1996 noted the occurrence of five 
migraine headaches that month.  Progress notes through 
November 1996 show treatment of migraines and anxiety.  

In November 1996, the veteran submitted, in pertinent part, a 
claim for an increased evaluation of his anxiety state with 
migraine headaches.  

In December 1996 the veteran was admitted to the Tuscaloosa 
VAMC.  The discharge report noted that there was a 
"different concept of information" showing a lot of 
discrepancy from documentation.  Multiple instances of 
threatening behavior were noted as being documented, 
including threats towards the staff, other patients, and a 
history of violent behavior towards his wife; however, the 
veteran denied that such instances occurred, including 
violence towards his wife.  It was noted that his wife had 
denied such violence during his admission.  The admitting 
diagnosis, in pertinent part, was generalized anxiety 
disorder.  He was treated and, as a precautionary measure, 
transferred to "PICU."  The discharge diagnosis was, in 
pertinent part, generalized anxiety disorder, with a Global 
Assessment of Functioning (GAF) level of 55.  

In a statement written to Senator John McCain, the veteran 
gave his account of the December 1996 VAMC admission, 
contending that he had not threatened to harm anyone, 
including his wife.  

In January 1997, Dr. J.P.D.M. reported that he had first seen 
the veteran in January 1996.  He noted that he had initially 
found the veteran to have attention deficit hyperactivity 
disorder (ADHD), residual in nature.  He further noted that 
the veteran's developmental history, the progression of his 
signs and symptoms, and the episodic nature of his 
psychological problems made it likely that he had probable 
residual ADHD and Bipolar Disorder.  His clinical diagnoses 
were Bipolar Disorder, mixed type, with anxiety and 
depression, and prominent ADHD.  He also concluded that there 
was a personality style characterized by an aggressive 
posturing.  



In February 1997, Dr. J.P.D.M. indicated that he was 
continuing to see the veteran and that his clinical diagnoses 
were residual ADHD, affective disorder (not otherwise 
specified (NOS)), mixed personality disorder, and anxiety 
disorder NOS.  He concluded that there had been a progressive 
deterioration in the veteran's ability to function 
competently in his current position.  He also noted that he 
was demonstrating a marked lability of affects and an 
inability to perceive himself as others do.  He concluded 
that this condition would continue for more than a year and 
render him unable to provide useful and efficient service.  
He re-asserted this in October 1997.  

February 1997 progress notes from Dr. C.P.M. note that the 
veteran was continuing to suffer from migraines at about the 
same frequency.  In March 1997 it was noted that he had 
suffered from six or seven headaches that month.  Examination 
revealed positive nausea and positive photophobia.  

In May 1998 Dr. J.P.D.M. concluded that the veteran was 
disabled and unable to work.  It was concluded that the 
clinical criteria, in pertinent part, for bipolar disorder, 
ADHD, episodic alcohol abuse, mixed personality disorder, and 
migraine headaches had been met.  Dr. J.P.D.M. assigned a GAF 
of 35 which he noted as being characterized by impairment in 
the veteran's ability to judge the intent of others, 
inability to work, chronic irritability with his wife, 
staying in bed while depressed for the majority of the day, 
having few friends outside his home, and being unrealistic 
about his ability to represent himself in multiple social 
situations.  

Dr. J.P.D.M. further noted that the veteran was suffering 
from chronic irritability, absent libido, difficulty with 
sleep, weight gain, and increased isolation, not having a 
week without serious disabling symptoms.  He concluded that 
the veteran was ill and needed intensive supervision of his 
care.  His lack of judgment, impulsivity, and irritability 
was not his choice but rather behavioral and affective 
expressions of his psychiatric illnesses.  

In May 1998 a local hearing was conducted.  It was asserted 
that the anxiety and migraine conditions should be rated 
separately.  Tr., p. 2.  Regarding his psychiatric 
disability, the veteran testified that he did not interact 
well with other people and had a short temper.  He also 
reported being a "rapid cycler" with periods of depression 
and mania.  He stated that he did not leave the house unless 
he had to because of his fear of what he might do to someone 
if he goes somewhere public.  Tr., p. 2.  

He testified to having problems with his employers, stating 
that he "cussed 'em out" and did everything short of 
punching them out.  Tr., p. 3.  He denied going anywhere, 
having friends, seeing anybody, or doing anything.  Id.  He 
stated that he spent his day mostly worrying.  Tr. p. 4.  

Regarding his headaches, the veteran testified that both the 
headaches and his nervous condition arose around the same 
time and that they were both associated.  Tr., p. 5.  He 
reported averaging about four migraines per month.  Tr., p. 
5.  He reported that these headaches were "brutal," and 
that they would knock him on the floor and give him nausea, 
vomiting, photophobia.  He testified that he had to go to the 
hospital when he would run out of medication as a result of 
having more than four headaches in a month.  Tr., p. 5.  He 
testified that it could take him from one to as long as three 
days to recover from a headache.  Tr., p. 7.  

The veteran's spouse testified that the veteran had a temper 
and that he could become violent when he lost his temper.  
She reported that he had become verbally aggressive towards 
other people.  Tr., p. 18.  She testified that he had 
migraines quite frequently during the month.  Tr., p. 19.  

In July 1998 the veteran underwent a VA mental disorders 
examination.  On examination, he reported that he had 
considered killing others because he would not tolerate 
anything violent being done to him.  He reported not doing 
anything for fun and stated that he did not want to be happy.  
He reported panic attacks, social isolation, and withdrawal.  
He felt that he was a threat to other people if they were a 
threat to him or his family.  

On examination, the veteran made no attempt to interact or 
relate with the examiner.  Responses to questions were brief.  
Effective responses were blunted and he appeared to be 
heavily sedated.  The diagnosis was dysthymic disorder 
exhibited by low energy, poor concentration, sleep 
disturbance, and a depressed mood for most of the day.  A GAF 
of 50 was assigned.  

In January 1999 the Social Security Administration (SSA) 
determined that the veteran was disabled due to his 
psychiatric disabilities.  

In August 1999 a hearing before a travel Member of the Board 
was conducted.  The veteran testified that he was 
continuously either depressed or manic, but primarily 
depressed.  Tr., p. 3.  He testified that his psychiatric 
disability had a very negative impact on his family.  Tr., 
pp. 4-5.  Regarding headaches, the veteran testified that he 
had been averaging four migraine headaches per month since 
1988.  Tr., p. 6.  He testified to having nausea with these 
headaches and that they were totally incapacitating.  Tr., p. 
6.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).




When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).




Under the pertinent criteria for mental disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

A 70 percent evaluation is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  



The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

The Rating Schedule provides compensation for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months (10 percent); 
with characteristic prostrating attacks occurring on average 
once a month over the last several months (30 percent); and 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability (50 
percent).  A noncompensable rating is provided for migraine 
headaches with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran has been diagnosed with a variety of non-service 
connected psychological impairments, including ADHD, 
depression, mixed personality disorder, an affective 
disorder, bipolar disorder (mixed type), and bipolar disorder 
with anxiety and depression.  He is service-connected for an 
anxiety state with migraine headaches.  There is no probative 
evidence that clearly distinguishes the symptoms attributed 
to the veteran's service-connected anxiety state and symptoms 
attributed to the other psychological disorder or disorders.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall consider 
all of the veteran's various symptoms in assigning a rating 
for the veteran's anxiety state.  See Mittleider at 182.  

The Board concludes that the evidence demonstrates that the 
veteran's anxiety state has resulted in total occupational 
and social impairment, and therefore warrants a rating of 100 
percent.  38 C.F.R. § 4.7 (1999).  


The record indicates that the veteran has demonstrated gross 
impairment in thought process and communication.  This is 
illustrated by the apparent discrepancy between the veteran's 
perception of his December 1996 admission to the Tuscaloosa 
VAMC and the perceptions of employees who came into contact 
with the veteran during that time, who indicated that the 
veteran had threatened them with violence, contrary to the 
veteran's own account.  Dr. J.P.D.M. concluded in February 
1997 that the veteran had demonstrated (referring to the 
Tuscaloosa VAMC hospitalization) marked lability of affects 
and an inability to perceive himself as others do.  

The record indicates that he had cursed at fellow employees 
when he was working and has thought of violence towards 
others.  He has reported not having any friends, no 
activities, and staying confined mostly to the house.  See 
Transcript, p. 3 (May 4, 1998).  

In May 1998 Dr. J.P.D.M. concluded that the veteran was 
disabled and unable to work.  He assigned a GAF of 35 as 
characterized by the veteran's impairment in his ability to 
judge the intent of others, inability to work, chronic 
irritability with his wife, staying in bed while depressed 
for the majority of the day, having few friends outside his 
home, and being unrealistic about his ability to represent 
himself in multiple social situations.  He noted that the 
veteran had not been able to go a week without serious, 
disabling symptoms.  

During the July 1998 VA mental disorders examination, it was 
noted that the veteran had been unemployed since November 
1996.  He denied having social contact and stated that he 
rarely ventured from his house.  He reported suffering from 
panic attacks, and stated that he had considered killing 
people.  The diagnosis was dysthymic disorder as manifested 
by low energy, poor concentration, sleep disturbance, and 
depressed mood for most of the day.  A GAF of 50 was 
assigned.  

The Board notes that there is some question as to whether the 
veteran's psychiatric disability adequately satisfies the 
criteria for a 100 percent rating under Diagnostic Code 9400 
or would be more appropriately rated under the criteria for a 
70 percent disability rating.  

However, based on the veteran's history of psychological 
symptoms, and the observations of Dr. J.P.D.M., particularly 
those findings concerning his impaired perception and 
judgment, and history documenting his potential danger 
towards others, the Board concludes that the veteran's 
psychiatric disability picture more nearly approximates the 
criteria required for a 100 percent rating than that for a 70 
percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400.  

The record shows that the migraine headaches have been rated 
as part of the service-connected anxiety state under 
38 C.F.R. § 4.130, Diagnostic Code 9400.  However, there is 
no indication that Diagnostic Code 9400 includes migraine 
headaches as a symptom within its rating criteria.  As was 
stated above, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban, 
supra.  

Therefore, the Board concludes that the veteran's migraine 
headaches should be rated under the diagnostic code for 
migraine headaches rather than rated under the criteria for 
mental disorders because the criteria for mental disorders 
clearly does not contemplate migraine headaches.  See 
38 C.F.R. §§ 4.124a and 4,130, Diagnostic Codes 8100 and 
9400.  

A 30 percent rating for migraine headaches requires 
characteristic prostrating attacks occurring once a month on 
average over the last several months, and the maximum 50 
percent rating requires very frequent, completely 
prostrating, and prolonged attacks, productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Pertinent medical records have documented that the veteran 
has been receiving treatment for migraine headaches which 
have been noted as occurring usually at a rate of four times 
per month and sometimes more.  Photophobia and nausea 
associated with these migraines have been documented.  He 
indicated at both hearings that the migraine episodes were 
totally incapacitating.  Transcript, p. 6 (May 4, 1998); 
Transcript, p. 6 (August 13, 1999).  

At the May 1998 hearing, the veteran testified that it would 
take him anywhere from 24 hours to three days to recover from 
a migraine headache.  Tr., p. 7.  

The Board concludes that this evidence demonstrates that the 
veteran's migraine headaches more nearly approximate the 
disability criteria required for the maximum 50 percent 
rating, as the record has indicated that he has experienced 
significant migraine attacks four times a month on average 
for the last several years.  38 C.F.R. §§ 4.7 and 4.124a, 
Diagnostic Code 8100 (1999).  

Service Connection Claims

Factual Background

Pertinent service medical records show that the veteran's 
April 1974 entrance examination documented the nose, sinuses, 
mouth and throat, lungs and chest, heart, and neurological 
condition as being normal.  He reported a history of ear, 
nose, and throat trouble, but denied chronic or frequent 
colds, sinusitis, a head injury, asthma, shortness of breath, 
pain or pressure in the chest, a chronic cough, palpitation 
or pounding heart, heart trouble, and high or low blood 
pressure.  A chest x-ray was found to be normal.  

In May 1975 the veteran was seen for nasal decongestion.  
Examination revealed an inflamed throat, and the diagnosis 
was a flu syndrome.  He was seen with a history of a month 
long cold in June 1976.  Examination revealed chest rales and 
an obstructed nasal airway.  The diagnosis was allergic 
rhinitis.  

In March 1978 the veteran underwent a brain scan which was 
found to reveal no abnormalities and was concluded to be a 
normal study.  

In July 1979 the veteran was treated for a viral upper 
respiratory infection.  On follow-up a chest x-ray was 
interpreted as showing right middle lobe pneumonia.  Notes 
from August 1979 show treatment of pneumonia.  A chest x-ray 
taken in August 1979 showed right middle lobe pneumonia.  The 
remaining fields were clear revealing only residuals of old 
granulomatous disease.  

An August 1979 follow-up x-ray was found to reveal 
considerable clearing of the right middle lobe pneumonia with 
some remaining residuals, but no evidence of new disease.  

X-rays of the chest in September 1979 were interpreted as 
showing that the pneumonia had, for all practical purposes, 
cleared, and that the residual described on the August 1979 
x-ray had also improved.  Progress notes from September 1979 
indicate that the veteran was feeling "OK" and that he was 
doing well.  The diagnosis was resolved right middle lobe 
pneumonia.  

A chest x-ray performed on separation examination in January 
1980 was interpreted as showing no abnormalities.  

Following his discharge from service, the veteran underwent a 
VA examination in July 1980.  On neurological examination, 
motor power was noted as being normal, reflexes were active 
and equal, and there were no pathological toe or finger 
signs.  Posterior column and cerebellar systems were intact.  
Gait and station were unremarkable.  On VA examination in 
June 1987, neurological examination was found to be entirely 
normal without exception.  

In April 1988 the veteran was admitted to the Little Rock 
VAMC with a history of migraine headaches.  It was noted that 
he had a work-up in 1987 for his headaches which he reported 
as showing a normal computerized tomography (CT) scan and 
EEG.  An EEG performed on admission revealed midline rhythms 
which were minimal and nonspecific.  

In August 1988 the veteran underwent a VA examination in 
which he was examined for migraine headaches.  It was noted 
that the veteran had undergone extensive work-ups in the past 
at the VA, including CT scans and electroencephalograms 
(EEG), both of which were noted as being normal.  
Neurological and motor examinations were indicated as being 
normal.  

In June 1989 a CT scan of the head was found to reveal no 
evidence of brain abnormalities.  It was noted that the 
abnormality in the posterior suprasellar cistern was most 
likely fatty in nature with an area of calcification beside 
it, possibly of a teratoma, a lipoma, a dorsum sella, or an 
epidermoid cyst.  A progress note from September 1989 noted 
that the veteran had been seen for intractable migraines.  It 
was also noted that a CT scan and a magnetic resonance 
imaging scan (MRI) from August 1989 had revealed an 
"incidental teratoma."  The impression was intractable 
migraines and a suprasellar teratoma.  A progress note from 
October 1989 noted that the suprasellar teratoma was 
asymptomatic.  

In February 1990 the veteran was seen at the Little Rock VAMC 
with a history of headaches and a more recent history of a 
suprasellar calcification.  Neurological examination was 
found to be normal.  A CT scan of the head from February 1990 
was interpreted as revealing changes consistent with a 
suprasellar teratoma without enhancement or interval change.  

Neuropsychological testing performed in April 1990 revealed 
very subtle and focal right hemisphere dysfunctions on motor 
testing, but with above average memory and intellectual 
functioning in general; and an abnormal "MMPI" profile 
consistent with a somatization disorder.  

In August 1990 the veteran was seen with a reported history 
of an episode of left-sided weakness and numbness three years 
prior with no subsequent episodes but that he had noticed 
some subtle problems in using his left hand.  A four vessel 
cerebral angiography was found to be normal, and formal 
visual field testing was also found to be normal.  
Neurological examination was normal.  Chest x-rays taken in 
August 1990 revealed no active parenchymal lung pathology and 
a ununited fracture of the left clavicle.  

In September 1990 the veteran underwent a VA neurological 
examination.  Regarding the teratoma, the veteran reported 
that the neurosurgeon who had seen him did not feel that the 
"growth" was related to his headaches and that removing the 
growth would not prevent the headaches from continuing.  


Neurological examination revealed good grip strength 
bilaterally, no ataxia, normal gait, and symmetrical reflexes 
with no Babinski present.  

A CT scan of the head in November 1990 revealed a calcific 
density, unchanged from the previous February 1990 
examination.  A progress note from August 1991 noted, in 
pertinent part, that the suprasellar mass was stable.  

In April 1995, an MRI of the brain was found to reveal a 
lobulated mass located in the suprasellar cistern just 
posterior to the stalk of the pituitary gland, demonstrating 
signal characteristics identical to fat.  Differential 
diagnoses of lipoma, epidermoid, or teratoma were noted.  It 
was also noted that the mass was quite small.  

In October 1995 the veteran underwent a medical review and 
toxicology consultation for asbestos.  A reported history of 
asbestos exposure was noted.  No medical records were 
available for evaluation.  The occupational history was noted 
as being a drywall/sheet rock worker since 1966 and that he 
had been employed with the Department of Defense since 1986.  

The veteran contended that he was exposed to asbestos during 
work which concluded painting and drywall work.  Specific 
pulmonary problems were noted as including bronchitis, 
coughing, shortness of breath on exertion, chest pain, 
bilateral chest injury, and pneumonia.  

A chest x-ray was found to reveal parenchymal abnormalities 
consistent with pneumoconiosis.  The bronchovascular markings 
were slightly increased and the pleural examination was 
remarkable for right apical pleural thickening.  The examiner 
concluded that the veteran's occupational exposure history, 
latency, and chest x-ray findings satisfied the criteria for 
probable asbestosis.  He also concluded that the veteran's 
history of cigarette smoking was an important contributing 
factor to his pulmonary disease.  Clinical correlation was 
recommended.  


Progress notes of Dr. C.P.M. from February and March 1996 
show treatment of migraine headaches.  In March 1996 it was 
specifically noted that the veteran had a suprasellar cystic 
lesion which had not been felt to have any bearing on his 
migraines.  

Progress notes from Dr. C.P.M. through October 1996 show 
treatment of primarily migraine headaches with no 
documentation of complaints of or treatment for asbestosis, a 
suprasellar teratoma, or other neurological symptoms.  

In November 1996 the veteran was admitted to the Columbia 
Medical Center of Huntsville with a history of retrosternal 
chest pain.  It was noted that he had multiple risk factors 
for coronary artery disease including smoking, a previous 
history of a cerebrovascular accident, and a positive family 
history of coronary artery disease.  On examination, there 
was a soft systolic murmur at the left sternal border without 
any radiation.  

A Cardiolite Perfusion Study was performed during which the 
veteran exercised on Bruce protocol.  He exercised for nine 
minutes and 10 seconds attaining a peak heart rate of 174 
beats per minute.  Following termination of the exercise, 
Cardiolite was injected, and imaging showed a moderate sized 
high grade defect in the inferior wall of the left ventricle 
which showed reversibility with normalization at rest.  This 
was found to be indicative of ischemia in the right coronary 
artery distribution.  It was concluded, in pertinent part, 
that the veteran had stress induced ischemia in the inferior 
wall in the distribution of the right coronary artery.  The 
impression was new-onset angina.  

Following the Cardiolite Study, the veteran underwent a left 
heart cardiac catheterization, selective coronary 
angiography, and left ventriculography.  From these studies 
it was concluded that there was no hemodynamically 
significant coronary artery disease, normal left ventricular 
end diastolic pressure, and normal left ventricular systolic 
function and no mitral regurgitation.  

In November 1996 the veteran raised a claim of, in pertinent 
part, service connection for asbestosis, claiming that it was 
aggravated in the service by pneumonia.  

In December 1996, the veteran raised a claim of service 
connection for a heart disability as being secondary to his 
service connected anxiety disability.  

In December 1996, the RO received a treatise which generally 
discussed, in pertinent part, angina pectoris.  The treatise 
indicated that angina can be caused by emotion such as 
extreme fear, anger, grief, or frustration.

In December 1996 the veteran was seen at the Huntsville VAMC 
with complaints of chest pain.  It was noted that previous 
studies had been normal and that the pain was usually anxiety 
related.  The diagnosis, in pertinent part, was chest pain 
and a possible panic attack, but that a spasm was a 
possibility.  

In January 1997 the RO received two treatises, one a series 
of excerpts from the Merck Manual, and the other a treatise 
regarding industrial hazards.  The excerpts from the Merck 
Manual included discussions of pneumonia, pleural disorders, 
and neurologic disorders.  Neither treatise specifically 
addressed asbestosis or aggravation of asbestosis.  The 
veteran again contended in a statement submitted with the 
treatises that he had asbestosis prior to entering the 
military and that in-service pneumonia had aggravated this 
condition.  

Progress notes from Dr. C.P.M. through September 1997 show 
treatment of primarily migraine headaches with no 
documentation of complaints of treatment for a suprasellar 
teratoma, or other neurological symptoms.  A progress note 
from January 1997 showed treatment of shortness of breath, 
described as bronchitis, and chills.  It was noted that this 
was the veteran's third reported history of shortness of 
breath.  Examination revealed a non-productive cough.  
Progress notes from September 1997 note that he was 
complaining of a problem with his lungs.  It was noted that 
he had shortness of breath only with heavy exertion and an 
occasional cough.  No diagnosis of asbestosis was documented.  

Progress notes from Dr. C.P.M. from this period document 
complaints of chest pain.  In December 1996, the veteran was 
requesting treatment for his angina, stating that he had 
chest pain whenever he was stressed.  Dr. C.P.M. noted a 
previous negative Cardiolite Study and concluded that the 
veteran was basically suffering from anxiety, and that the 
chest pain resulted from his anxiety.  

In May 1998 a local hearing was conducted.  During the 
hearing, the veteran was asked whether he had been told that 
his heart condition was secondary to his service connected 
anxiety disability.  Transcript, p. 7.  He replied that 
"[i]t is called stress induced ischemia."  Tr., p. 8.  He 
reported that he was merely sitting and not exercising when 
he suffered an attack; however he denied that his anxiety 
state had increased during that particular attack.  Tr., p. 
8.  

The veteran testified that he was diagnosed with asbestosis 
in February 1995 and that he was exposed to asbestos while a 
painter which he testified to performing from the age of 14 
until he entered the military.  Tr., pp. 8-9.  He testified 
that his pre-existing asbestosis was aggravated while he was 
in the military, stating that he was hospitalized for 
pneumonia and suffered from bronchitis, obstructed airways, 
and flu-like symptoms.  Tr., p. 9.  He testified that his 
current residuals of this aggravation was calcification of 
the lungs.  Tr., p. 10.  He contended that his suprasellar 
tumor was caused by exposure to chemicals while in the 
service.  Tr., pp. 10-11.  

In June 1998 a VA general medical examination was conducted.  
Subjective complaints were noted as including occasional 
chest pain, irregular heartbeats with tachycardia at times, 
chronic cough and expectorate, migraine headaches, and a 
history of a transient ischemic attack in 1987.  

Examination of the ears, nose, sinuses, mouth, and throat 
were found to be negative.  The chest showed almost bronchial 
breathing on both sides with a lot of rales bilaterally.  The 
cardiovascular system showed normal sounds with no murmurs 
but a pulse rate between 96 and 100.  Neurological 
examination was described as being essentially negative.  The 
veteran was noted as being extremely anxious and depressed.  

The diagnoses were, in pertinent part, anxiety and 
depression, chronic obstructive pulmonary disease (COPD), 
migraine headaches, a history of angina pectoris, a history 
of "TCI," and a history of a benign suprasellar brain 
tumor.  Tests were ordered, and pulmonary function testing 
found Forced Vital Capacity (FVC) to be 4.07 liters, or 84 
percent of predicted.  Forced Expiratory Volume (FEV1) was 
3.37 liters, or 88 percent of predicted.  It was concluded 
that there was no obstruction or restriction.  

In December 1998 the veteran was seen for shortness of breath 
and coughing.  The diagnosis was COPD and pulmonary function 
testing was ordered.  During pulmonary testing, it was noted 
that the veteran smoked occasionally and had a reported 
history of asbestos exposure.  FVC was 3.50 or 69 percent of 
predicted, and FEV1 was 2.92 liters or 70 percent of 
predicted.  These tests were interpreted as revealing a mild 
obstructive ventilatory impairment with moderate air trapping 
and normal "ABG's

."  On follow-up in December 1998, the test results were 
interpreted as showing a moderately severe impairment with 
air trapping.  The assessment was severe emphysema with air 
trapping.  

In August 1999 a hearing before a travel Member of the Board 
was conducted.  The veteran testified, in pertinent part, to 
having a stroke in 1987.  Transcript, p. 7.  He denied being 
told by any doctor that the stroke was associated with his 
anxiety disorder.  Id.  He denied receiving any current 
treatment for his stroke.  Tr., p. 8.  When asked whether it 
was fair to say that his stroke was secondary to his service 
connected psychiatric disability, the veteran testified that 
his stroke resulted from medication given to him for his 
migraine headaches.  Tr., p. 12.  

The veteran testified to being exposed to asbestos prior to 
entering the service and indicated that this condition was 
aggravated by multiple respiratory problems incurred while in 
the military.  He denied being exposed to asbestos while in 
the military.  Tr., pp. 8-9.  





The veteran testified that his suprasellar teratoma was 
incurred in service, and that the reason it was not detected 
earlier was due to technology, or lack thereof, of the time.  
Tr., p. 9.  He denied receiving any current treatment for the 
teratoma.  Tr., p. 10.  

The veteran testified that his heart disorder resulted from 
neurotoxin poisoning.  He contended that neurotoxin poisoning 
had damaged his lungs, and indicated that, as a result, he 
had suffered myocardial ischemia due to lack of oxygen going 
for the heart.  Tr., p. 12.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  




When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).





"[I]n short, a proper application of [38 U.S.C. § 1153 and 
38 C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins v. Derwinski, 1 Vet. 
App. 229, 232 (1991).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21; 38 C.F.R. § 3.303(d).  

The time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month have 
developed asbestos-related disorders.  See Department of 
Veterans Benefits of the Veterans Administration, Asbestos-
Related Diseases, DVB Circular 21-88-8 (May 11, 1988).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a heart disability as secondary to an 
anxiety state with migraine headaches is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has been 
diagnosed with a current disability of the heart and a 
physician has attributed the veteran's chest pain to his 
anxiety.  The Board finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

After carefully reviewing the record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence relating to the veteran's claim for service 
connection of a heart disability.  Therefore, applying the 
benefit of the doubt rule, the Board concludes that his heart 
disability proximately resulted from or was aggravated by his 
anxiety disability.  As the Board noted earlier, the 
veteran's claim is predicated on the basis of a secondary 
relationship between his service-connected anxiety disability 
and heart disorder.  

The November 1996 Cardiolite Study indicated that the 
veteran's ischemia was induced by stress from exercise.  
However, subsequent studies of the heart proved to be 
negative for heart disease.  Furthermore, the record has 
documented the veteran's complaints of angina/chest pain 
being triggered by an increase in anxiety.  Most 
significantly, Dr. C.P.M. noted the veteran's history 
regarding his heart and concluded that his chest pain 
resulted from his anxiety.  

For the foregoing reasons and bases, the Board finds that the 
evidence is evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Thus, the 
Board finds that service connection for a heart disability as 
secondary to an anxiety state with migraine headaches is 
warranted.  Gilbert, 1 Vet. App. at 56.  

With respect to the claims for asbestosis and a suprasellar 
teratoma, section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the veteran to 
produce evidence that his claim is well grounded; that is, 
that his claims are plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  Because the veteran has failed to meet this burden, 
the Board finds that his claims of entitlement to service 
connection for asbestosis and a suprasellar teratoma must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has been diagnosed with a 
suprasellar tumor since his discharge from the military 
service.  However, there is no competent medical evidence 
linking suprasellar teratoma to service or to any service 
connected disabilities.  In fact, medical records have 
indicated that the suprasellar teratoma has been asymptomatic 
and not related to the veteran's migraine headaches.  There 
is no competent medical evidence linking the suprasellar 
teratoma to the anxiety state with migraine headaches or to 
military service.  

With respect to asbestosis, the veteran has alleged that he 
was exposed to asbestos prior to service and that he 
aggravated this condition while in the service.  He 
specifically has denied being exposed to asbestos while in 
the military.  Transcript, p. 8 (August 13, 1999).  While 
service medical records show treatment of various respiratory 
ailments, they do not document asbestosis nor indicate that 
he had this condition prior to enlisting in the service.  A 
chest x-ray on enlistment examination in April 1974 was 
described as normal.  


Nor has the veteran presented clear and unmistakable evidence 
that he had asbestosis prior to service.  38 C.F.R. 
§ 3.304(b) (1999).  The veteran has reported a pre-service 
history of asbestos exposure, and he was found to meet the 
criteria for probable asbestosis in February 1995.  There is 
a chest x-ray in the service medical records from August 1979 
in which the residuals of an old granulomatous disease was 
revealed; however, there is no clear and unmistakable 
evidence (obvious and manifest) that he had asbestosis prior 
to entering the military service.  

It is not obvious and manifest that the residuals of an old 
granulomatous disease was a manifestation or evidence of 
asbestosis or even as to how "old" this disease was.  
Further, chest x-rays on enlistment examination in April 1974 
were described as normal.  Therefore, the Board concludes 
that the veteran has not rebutted the presumption of 
soundness for the purpose of establishing that asbestosis 
pre-existed service, even presuming pre-service exposure to 
asbestos.  38 C.F.R. § 3.304(b).  

It is not clear from the record that the veteran has been 
currently diagnosed with asbestosis.  In February 1995, a 
physician concluded that the veteran satisfied the criteria 
for probable asbestosis.  There is no other documentation in 
the record documenting a diagnosis of asbestosis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Regardless, there 
is no competent medical evidence linking a current asbestosis 
disability to military service.  

In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's alleged current 
asbestosis and any alleged continuity of symptomatology.  See 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999); Savage v. Gober, 10 Vet. App. 488 (1997).  


The veteran's own opinions, statements, and testimony will 
not suffice to well-ground his claims.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's asbestosis and suprasellar teratoma are 
related either to a disease or injury incurred during 
service, aggravated by service, or secondary to a service-
connected disability.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not specifically indicated the existence 
of any evidence that has not already been obtained that would 
well ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board concludes that the veteran's 
claims of entitlement to service connection for asbestosis 
and a suprasellar teratoma are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of asbestosis 
and a suprasellar teratoma are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.  



ORDER

Entitlement to an rating of 100 percent for an anxiety state 
with an additional separate 50 percent rating for migraine 
headaches is granted, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to service connection for a heart disability as 
secondary to a service connected anxiety state with migraine 
headaches is granted.  

The veteran, not having submitted well grounded claims of 
entitlement to service connection for asbestosis and a 
suprasellar teratoma, the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially finds that the veteran's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

As was stated previously, the Board notes that the RO denied 
entitlement to a TDIU in May 1998.  The veteran submitted a 
timely NOD with respect to the denial of a TDIU; however, 
there is no indication that he was ever provided with a 
statement of the case (SOC) pertaining to the claim for 
entitlement to a TDIU.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran's psychiatric disability has 
been found to be 100 percent disabling.  The Board also notes 
that the TDIU claim was raised subsequent to the IR claim 
pursuant to which the 100 percent rating for an anxiety state 
was granted.  Therefore, on remand, the RO should determine 
whether the issue of a TDIU has become moot in light of the 
assigned effective date for the 100 percent rating.  

With respect to the veteran's claim of entitlement to service 
connection for a stroke as secondary to his anxiety state 
with migraine headaches, the Board notes that he has 
consistently been documented as reporting that he suffered 
from a stroke in 1987, and that he has continued to have 
residual problems with use of his left upper extremity for 
activities such as writing.  

In his original December 1996 claim, the veteran reported 
incurring the stroke while being treated at the VAMC in 
Little Rock, Arkansas.  These records are not in the claims 
folder, and it is unclear as to whether these records were 
ever requested.  He has contended that the stroke was 
secondary to medication given to him for his migraines.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  



In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that service medical records and VA medical center records 
are to be requested in all cases, as these are records that 
are considered to be in VA custody.  See also Sims v. West, 
11 Vet. App. 237 (1998).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain 1987 medical records from 
the Little Rock, Arkansas VAMC.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  With respect to the issue of 
entitlement to a TDIU, the RO will 
undertake such development or review 
action as it deems proper regarding this 
issue on appeal.  

This should include a determination as to 
whether the issue of entitlement to a 
TDIU is moot in light of the 100 percent 
rating granted for the service-connected 
psychiatric disability.  If such action 
does not resolve the disagreement either 
by granting the benefit sought or through 
withdrawal of the NOD, such agency shall 
prepare a statement of the case, with 
notification of the to the veteran of his 
need to timely file a substantive appeal 
if he wishes appellate review of this 
claim.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for a stroke as secondary to a 
service-connected anxiety state with 
migraine headaches.  

The RO should determine whether the claim 
is well-grounded.  If the RO determines 
that the claim is well-grounded, the RO 
should conduct any necessary development 
in accordance with the duty to assist 
under 38 U.S.C.A. § 5107(a) and then 
adjudicate the issue based on all the 
evidence.  


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



